DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites, “receive, from a telematics device, the indication of the vehicle and the trip data;”  This should be -- receive, from the telematics device, the indication of the vehicle and the trip data; -- or something similar.
Terms previously referenced should be preceded by the terms “the” or “said” to indicate the prior reference.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10/997,669. Although the claims at issue are not identical, they are not patentably distinct from each other because both are direct to:
17/223,701 (as represented by claim 8)
US Pat. No. 10/997,669 (as represented by claim 9)

capturing, by a telematics device installed in a vehicle, an indication of the vehicle; 3Application No. 16/440,429Docket No.: 006591.02186\US Reply to Office Action of September 8, 2020

capturing, by the telematics device and from one or more sensors of the telematics device, trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip;

capturing, by the telematics device and from the one or more sensors of the telematics device, passenger data;
receiving, by a computing device and from a telematics device: an indication of a vehicle; and trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip;
receiving, by a computing device communicatively coupled to the telematics device over a network and from the telematics device: the indication of the vehicle; the trip data; and the passenger data;
determining, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle;
determining, by the computing device and based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle;
generating a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip;
generating, by the computing device, a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, the number of miles driven during the trip, and the passenger data;
and providing the driving score, wherein providing the driving score comprises:
and providing, by the computing device, the driving score, wherein providing the driving score comprises:
providing, to a driver of the vehicle, a notification of the driving score;
providing, by the computing device and to a driver of the vehicle and via an alert device of the telematics device, an audible or visual alert of the driving score;
and based on receiving a request from an entity different than the driver of the vehicle, providing, to at least one device associated with the entity, the driving score.

and based on receiving a request from an entity different than the driver of the vehicle, providing, by the computing device and to at least one device associated with the entity, the driving score.



Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10/360,636. Although the both are directed to:
17/223,701 (as represented by claim 8)
US Pat. No. 10/360,636 (as represented by claim 8)

capturing, by a telematics device installed in a taxi vehicle, an indication of the taxi vehicle;

capturing, by the telematics device and from one or more sensors of the telematics device, trip data comprising a type of a trip taken by the taxi vehicle and a number of miles driven during the trip;

capturing, by the telematics device and from the one or more sensors of the telematics device, passenger data comprising a number of passengers in the taxi vehicle during the trip;
receiving, by a computing device and from a telematics device: an indication of a vehicle; and trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip;
receiving, by a computing device communicatively coupled to the telematics device over a network and from the telematics device:  the indication of the taxi vehicle; the trip data; and the passenger data;
determining, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle;
determining, by the computing device and based on comparing the indication of the taxi vehicle with a plurality of available taxi vehicles, an identity of the taxi vehicle;
generating a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip;
generating, by the computing device, a driving score for the taxi vehicle based, at least in part, on the identity of the taxi vehicle, the type of the trip, the number of miles driven during the trip, and the passenger data; 
providing the driving score, wherein providing the driving score comprises:
providing, by the computing device, the driving score to at least one device of each of at least two entities associated with the taxi vehicle, wherein providing the driving score comprises:
providing, to a driver of the vehicle, a notification of the driving score; and 
providing, by the computing device and to a driver of the taxi vehicle and via an alert device of the telematics device, an 
based on receiving a request from an entity different than the driver of the vehicle, providing, to at least one device associated with the entity, the driving score.

based on receiving a request from an employer of the driver of the taxi vehicle, providing, by the computing device and to at least one device associated with the employer of the driver of the taxi vehicle, the driving score.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 8, is/are directed to a method (i.e. a process).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity

The claim as a whole recites a method of organizing human activity.  The claimed invention is involves receiving: an indication of a vehicle; and trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip; determining, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle; generating a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip; and providing the driving score, wherein providing the driving score comprises: providing, to a driver of the vehicle, a notification of the driving score; and based on receiving a request from an entity different than the driver of the vehicle, providing, to at least one device associated with the entity, the driving score,  a fundamental economic principles or practices (vehicle and trip analysis; driving score); commercial or legal (vehicle and trip analysis; driving score); and managing personal behavior or relationships or interactions between people (receiving, determining, generating, providing).  

The mere nominal recitation of “computing device” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to involves receiving: an indication of a vehicle; and trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip; determining, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle; generating a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip; and providing the driving score, wherein providing the driving score comprises: providing, to a driver of the vehicle, a notification of the driving score; and based on receiving a request from an entity different than the driver of the vehicle, providing, to at least one device associated with the entity, the driving score.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, other than reciting a “computing device”, nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually receiving: an indication of a vehicle; and trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip; determining, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle; generating a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip; and providing the driving score, wherein providing the driving score comprises: providing, to a driver of the vehicle, a notification of the driving score; and based on receiving a request from an entity different than the driver of the vehicle, providing, to at least one device associated with the entity, the driving score.
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
exclusively performing the step of “receiving”.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”, “providing” etc. step(s) as claimed); and (b) data processing (e.g., “determining”, “generating”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering vehicle and trip data) requirements), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claim is recited at a high level of generality, and merely infers the automation of most of the step(s).  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE:  (a)  The claim is exclusively from the perspective of the “computing device” as explicitly recited exclusively in the “receiving” step.(b) Although a “telematics device” is mentioned in the claim.  The “telematics device” is merely interacting with the claimed “computing device”.  Applicant is not claiming positively recited steps or acts performed by the “telematics device” itself.
 
Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 04/06/21 does not provide any indication that the claimed invention incorporates anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Coleman and Mahalingaiah operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”, “providing” etc. step(s) as claimed); and (b) data processing (e.g., “determining”, “generating”, etc. step(s) as claimed) are well understood, routine and data receipt/ transmission (e.g., “receiving”, “providing” etc. step(s) as claimed); and (b) data processing (e.g., “determining”, “generating”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 9 - 14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent apparatus claim 1 and independent system claim 15 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method claims.  The component(s) (i.e., (a) one or more processors”/ “one or more first processors”/ “one or more second processors”; and (b) “memory”/ ‘first memory”/ “second memory”, etc.) described in independent apparatus claim 1 and independent system claim 15, add nothing of substance to the underlying abstract idea.  At best, the product(s) (apparatus, system) recited in the claim(s) are merely providing an environment to implement the abstract idea.  NOTE:  The scope of independent apparatus claim 1 and independent system claim 15 is different than independent method claim 8.  In independent apparatus claim 1, all the steps or acts required of the claimed invention are performed by general purpose computer (i.e., apparatus), unlike method claim 8 where only the “receiving” step is performed by the general purpose computer (i.e., “computing device”).  In independent system claim 15, the claim incorporates two general purpose computers (i.e., telematics device, computing device).  The “computing device” recited in claim 15 performs all the steps also recited in independent apparatus claim 1 and independent method claim 8.  Although independent claim 15, also incorporates a “telematics device”.  The “telematics device” is only tangentially related to the claimed invention and limited to the role of data receipt/ transmission.  Thus, an analysis similar to independent claim 8 above is still applicable.

Dependent claims 2 - 7 and 16 - 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 - 8, 11 - 15 and 18 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman, US Pub. No. 2013/0046559 in view of Mahalingaiah, US Pub. No. 2010/0073124.
Re Claims 1 and 8: Coleman discloses an apparatus/ method comprising: 

generating a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip (Coleman, abstract, Fig. 4, [0004] [0010] [0015] [0023] [0025] [0028] [0037] [0043] [0048] [0057] [0058]); 
and providing the driving score (Coleman, [0047]), wherein providing the driving score comprises: 
providing, to a driver of the vehicle, a notification of the driving score (Coleman, [0047]); 
and based on receiving a request from an entity different than the driver of the vehicle, providing, to at least one device associated with the entity, the driving score (Coleman, [0024] [0026] [0027] [0047]).  
Although Coleman discloses receiving by a computing device and from a telematics device: trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip, Coleman fails to explicitly disclose receiving, by a computing device and from a telematics device: an indication of a vehicle;
Coleman fails to explicitly disclose:
determining, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle; 
	Mahalingaiah discloses:
receiving, by a computing device and from a telematics device: an indication of a vehicle (Mahalingaiah, abstract, [0005] [0006] [0016] [0020]);

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Coleman by adopting the teachings of of Mahalingaiah to provide receiving, by a computing device and from a telematics device: an indication of a vehicle; and trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip; and determining, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle; 
As suggested by Mahalingaiah, one would have been motivated to optimize operations of a fleet of vehicles; provide service to end customers; provide timely reporting of information related to a vehicle and operational efficiency.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 15:  Coleman discloses a system comprising: 
a telematics device (Coleman, Fig. 3, [0041] [0046]) comprising: 
one or more first processors (Coleman, Fig. 3, [0041] [0046]); 

collect, via one or more sensors: trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip (Coleman, Fig. 3, [0024] [0049]); 
and a computing device comprising (Coleman, Figs. 2 and 3, [0024] [0033] [0041] [0043]): 17Patent ApplicationAtty. Docket No.: 006591.02722 
one or more second processors (Coleman, Figs. 2 and 3, [0024] [0033] [0041] [0043]); 
and second memory storing second instructions that, when executed by the one or more second processors (Coleman, Figs. 2 and 3, [0024] [0033] [0041] [0043]), cause the computing device to: 
receive, from a telematics device, the trip data (Coleman Fig. 4, [0004] [0010] [0043] [0046] [0048] [0049]); 
generate a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip (Coleman, abstract, Fig. 4, [0004] [0010] [0015] [0023] [0025] [0028] [0037] [0043] [0048] [0057] [0058]); 
and provide the driving score (Coleman, [0047]), wherein providing the driving score comprises: 
providing, to a driver of the vehicle, a notification of the driving score (Coleman, [0047]); 
and based on receiving a request from an entity different than the driver of the vehicle, provide, to at least one device associated with the entity, the driving score (Coleman, [0024] [0026] [0027] [0047]).

	Although Coleman discloses receive, from a telematics device, the trip data, Coleman fails to explicitly disclose receive, from a telematics device, the indication of the vehicle; 
	Coleman fails to explicitly disclose:
determine, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle; 
Mahalingaiah discloses:
collect, via one or more sensors: an indication of a vehicle (Mahalingaiah, abstract, [0005] [0006] [0016] [0020] [0021] [0022]).
receive, from a telematics device, the indication of the vehicle (Mahalingaiah, abstract, [0005] [0006] [0016] [0020]); 
determine, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle (Mahalingaiah, abstract, [0005] [0006] [0016] [0020]); 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Coleman by adopting the teachings of Mahalingaiah to provide collect, via one or more sensors: an indication of a vehicle; and trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip; receive, from a telematics device, the indication of the vehicle and the 
As suggested by Mahalingaiah, one would have been motivated to optimize operations of a fleet of vehicles; provide service to end customers; provide timely reporting of information related to a vehicle and operational efficiency.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 4, 11 and 18: Coleman in view of Mahalingaiah discloses the claimed invention supra and Coleman further discloses wherein the generating the driving score further based, at least in part, on a type of the vehicle (Coleman, abstract, Fig. 4, [0004] [0010] [0015] [0023] [0025] [0028] [0037] [0043] [0048] [0056] [0057] [0058]).  
Re Claims 5, 12 and 19:  Coleman in view of Mahalingaiah discloses the claimed invention supra and Coleman further discloses wherein the generating the driving score further based on a duration of the trip (Coleman, abstract, Fig. 4, [0004] [0010] [0015] [0023] [0025] [0028] [0037] [0043] [0048] [0057] [0058] [0060]).  
Re Claims 6, 13 and 20:  Coleman in view of Mahalingaiah discloses the claimed invention supra and Coleman further discloses wherein the entity determines, based on the driving score, one or more of: an insurance policy, or an insurance rate (Coleman, [0003] [0023] [0029] [0048] [0056] [0058] [0059], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention., NOTE: The “entity” is not applicant’s claimed device.).  
Re Claims 7 and 14:  Coleman in view of Mahalingaiah discloses the claimed invention supra and Mahalingaiah further discloses wherein the entity manages the plurality of available vehicles, and wherein the plurality of available vehicles comprises the vehicle (Mahalingaiah, [0020] [0040], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.,  NOTE: The “entity” is not applicant’s claimed device.).  
Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman in view of Mahalingaiah as applied to claims 1, 8 and 15 above, and further in view of Catten, US Pub. No. 2010/0207787.
Re Claims 2, 9 and 16:  Coleman in view of Mahalingaiah discloses the claimed invention supra but fails to explicitly disclose:
wherein the notification comprises one or more of: an audible alert, or a visual alert.  
	Catten discloses:
wherein the notification comprises one or more of: an audible alert, or a visual alert (Catten, [0028] [0037] [0040], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Coleman in view of Mahalingaiah by 
As suggested by Catten, one would have been motivated to provide current information and alert users.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman in view of Mahalingaiah as applied to claims 1, 8 and 15 above, and further in view of Peak, US Pub. No. 2011/0213628.
Re Claims 3, 10 and 17:  Coleman in view of Mahalingaiah discloses the claimed invention supra but fails to explicitly disclose wherein the generating the driving score further based on a number of passengers in the vehicle during the trip.
	Peak discloses:  
wherein the generating the driving score further based on a number of passengers in the vehicle during the trip (Peak, abstract, [0143] [0155] [0177] [0178] [0179] [0187]).
	  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Coleman in view of Mahalingaiah by 
	As suggested by Peak, one would have been motivated to reduce losses and provide more accurate and current data.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to telematics/ OBD, driving scores (particularly those related to fleets or trips/routes) and/ or insurance
US 9117246 B2
US 8818618 B2
US 20130304515 A1
US 20130141249 A1
US 20130138460 A1
US 20130073112 A1
US 20130060583 A1

US 20110301997 A1
US 20110231055 A1
US 20080294690 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697